        9:21-cv-02246-RMG         Date Filed 08/20/21      Entry Number 18        Page 1 of 3




                        IN THE UNITED STATES DISTRICT COURT
                            DISTRICT OF SOUTH CAROLINA
                                 BEAUFORT DIVISION


Medina Bright-Jamison,                )
                                      )
              Plaintiff,              )
                                      )                C.A. No. 9:21-2246-RMG
       v.                             )
                                      )
Colette A. Haq a/k/a Collette A. Haq; )
Jamshed U. Haq; Thomas Ridgeway;      )
Vacation Rental Pros Property         )
Management, LLC; and Hilton Head      )
Rentals & Golf, Inc.,                 )
                                      )                ORDER AND OPINION
              Defendants.             )
                                      )
____________________________________)

         This is a slip and fall claim arising out of an injury suffered by Plaintiff at a property in

Hilton Head, South Carolina in 2018. This matter comes before the Court on a motion to dismiss

brought by Defendants Thomas Ridgeway (“Ridgeway”) and Hilton Head Rentals & Golf, Inc.

(“HHRG”). (Dkt. No. 5). Plaintiff has filed a response in opposition and Defendants Ridgeway

and HHRG have filed a reply. (Dkt. Nos. 14, 17). Defendant HHRG asserts that it was dissolved

as a corporate entity in 2016 and should be dismissed as an improper party. Defendant HHRG

filed as an exhibit to its motion an official record of the South Carolina Secretary of State

evidencing the entity’s dissolution in 2016. (Dkt. No. 5 at 4-5; Dkt. No. 5-1). Defendant Ridgeway

asserts that he has had no association with the other named defendants in this action since 2016

and that allegations in the complaint to the contrary are “indisputably false.” (Dkt. No. 5 at 4-6).

In response, Plaintiff asserts that the current website of HHRG contains entries which show

Defendant Ridgeway “appears to still be affiliated” with other named defendants. (Dkt. No. 14 at

2-3).

                                                   1
      9:21-cv-02246-RMG           Date Filed 08/20/21       Entry Number 18         Page 2 of 3




       Rule 12(b)(6) of the Federal Rules of Civil Procedure permits the dismissal of an action if

the complaint fails “to state a claim upon which relief can be granted.” A claim survives the

motion if the complaint provides enough facts to “‘state a claim to relief that is plausible on its

face.’” Ashcroft v. Iqbal, 556 U.S. 662, 679 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S.

544, 570 (2007)). This is a test of the legal sufficiency of the complaint and, therefore, Rule

12(b)(6) “does not resolve contests surrounding the facts, the merits of the claim, or the

applicability of defenses.” Republican Party of N.C. v. Martin, 980 F.2d 943, 952 (4th Cir. 1992).

Instead, the district court’s “inquiry then is limited to whether the allegations constitute a short and

plain statement of the claim showing that the pleader is entitled to relief.” Id. (internal quotation

marks and citation omitted). For that analysis, the district court “need not accept as true

unwarranted inferences, unreasonable conclusions, or arguments”; however, it must “assume the

truth of all facts alleged in the complaint and the existence of any fact that can be proved, consistent

with the complaint’s allegations.” E. Shore Mkts., Inc. v. J.D. Assocs. Ltd. P’ship, 213 F.3d 175,

180 (4th Cir. 2000). Further, in passing upon a Rule 12(b)(6) motion, the district court need not

accept as true facts which are plainly contradicted by matters of which a court may take judicial

notice. Tellabs, Inc. v. Makor Issues & Rights, Ltd., 551 U.S. 308, 322 (2007); Blankenship v.

Manchin, 471 F.3d 523, 529 (4th Cir. 2006).

       Based upon the official records of the South Carolina Secretary of State, Defendant HHRG

was dissolved as a corporate entity in 2016 and is, thus, not a proper party in this action. The Court

hereby takes judicial notice of the official records of the South Carolina Secretary of State

regarding the corporate status of Defendant HHRG. The motion to dismiss HHRG is granted. As

to the allegations set forth in the complaint regarding Defendant Ridgeway, the complaint states a

plausible claim. At this stage, the Court must accept the allegations concerning Defendant



                                                   2
      9:21-cv-02246-RMG          Date Filed 08/20/21       Entry Number 18        Page 3 of 3




Ridgeway as true, making dismissal of Ridgeway as a party defendant at this time inappropriate.

The factual issues raised by Defendant Ridgeway in this motion to dismiss are more appropriately

addressed by a motion for summary judgment. The motion to dismiss Defendant Ridgeway is

denied.1

                                            Conclusion

       Based on the foregoing, Defendants Ridgeway and HHRG’s motion to dismiss (Dkt. No.

5) is GRANTED IN PART AND DENIED IN PART. The motion to dismiss is GRANTED in

regard to Defendant HHRG and DENIED in regard to Defendant Ridgeway.

       AND IT IS SO ORDERED.



                                                      s/ Richard Mark Gergel
                                                      Richard Mark Gergel
                                                      United States District Court



August 20, 2021
Charleston, South Carolina




1
  Plaintiff has no incentive to retain Defendant Ridgeway as a party if he has, in fact, disassociated
himself from the activities of the other named defendants since 2016 and has no independent basis
for liability. Plaintiff’s counsel should promptly confer with counsel for Defendant Ridgeway to
determine whether there is any reasonable factual basis to support a claim against Defendant
Ridgeway in this matter.
                                                  3
